444 U.S. 904
100 S. Ct. 218
62 L. Ed. 2d 141
Freddy Duane BLAKLEYv.State of FLORIDA
No. 78-1749
Supreme Court of the United States
October 9, 1979

On petition for writ of certiorari to the District Court of Appeal of Florida, Fourth District.
The petition for a writ of certiorari is denied.
Mr. Justice WHITE, with whom Mr. Justice BRENNAN joins, dissenting.


1
I dissent from the denial of certiorari.  In Doyle v. Ohio, 426 U.S. 610, 619, 96 S. Ct. 2240, 49 L. Ed. 2d 91 (1976), the Court held "that the use for impeachment purposes of petitioners' silence, at the time of arrest and after receiving Miranda warnings violated the Due Process Clause of the Fourteenth Amendment." The petitioner in this case was tried and convicted for the crime of sexual battery involving the use of great force.  On direct examination in the State's case in chief a police officer testified that petitioner refused to make a statement after he was arrested and given Miranda warnings.  Defense objections to this testimony were overruled by the trial court.  On appeal, petitioner's conviction was affirmed by a divided Florida District Court of Appeal.  362 So. 2d 309 (1978).


2
I would grant certiorari in this case because the decision of the Florida District Court of Appeal is in conflict with Doyle v. Ohio, supra.  Indeed, the conflict with Doyle seems sufficiently clear to me to warrant summary reversal of petitioner's conviction.